Citation Nr: 0421638	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  90-51 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder. 

3.  Entitlement to a compensable rating for acne. 

4.  Entitlement to a total disability rating based on 
individual unemployability. 


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  
INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from February 1984 to April 1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in December 1988, denying 
service connection for an acquired psychiatric disorder, and 
in December 2002, denying the remainder of the issues. 

In September 2003, a hearing was held in Manila before the 
undersigned who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing and to make the 
final determination of the appeal.  38 U.S.C.A. § 7107(c). 

At the hearing in September 2003 and on the record, the 
veteran withdrew his appeal as to the issues of increased 
ratings for varicose veins of the left leg, plantar fasciitis 
of the left foot, migraine, and residuals of right testicular 
surgery.  38 C.F.R. § 20.204(a), (b). 

Also at the hearing in September 2003 and on the record, the 
veteran indicated that he was perfecting an appeal of the 
new-and-material issue and the issues of service connection 
for PTSD, of an increased rating for acne, and of a total 
disability rating based on individual unemployability.  In 
this case, under the authority of 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.101(d), the Board accepts the record of the 
hearing as a timely filing and adequate response, 
constituting a substantive appeal that perfects an appeal of 
these issues. 

Except for the new-and-material issue, the issues are 
addressed in the REMAND portion of the decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In an April 1996 decision, the Board denied service 
connection for a low back disability, diagnosed as a 
developmental defect at L-5 and degenerative disc disease of 
the lumbar spine and a herniated disc at L4-L5. 

2.  Since the April 1996 decision, the evidence associated 
with the record is either cumulative or redundant of evidence 
previously considered, does not bear directly or 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 Board decision, denying service connection 
for a low back disability is final. 38 U.S.C.A. § 7103 (West 
1991 & Supp. 2002). 

2.  New and material evidence to reopen the claim of service 
connection for low back disability has not been presented.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001).


VCAA

On the new-and-material issue, during the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, and amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

The veteran submitted his petition to reopen the claim of 
service connection for a low back disability in October 2000.  
In letters, dated in March and June 2001, addressing the 
VCAA, the RO provided the veteran pre-RO-adjudication notice 
under 38 U.S.C.A. § 5103.  The RO adjudicated the claim in 
December 2002. 

As for the content of the notice, the RO notified the veteran 
that the evidence needed to substantiate the claim was 
medical evidence showing that the current back disability was 
related to a condition of service origin.  The veteran was 
also notified that VA would obtain Federal records and other 
medical records he identified.  The RO requested that the 
veteran identify any additional evidence or information.  In 
each letter, he was given 60 days to respond.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra, (preadjudicatory VCAA notice).

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not cited verbatim, the RO 
did request that the veteran identify any additional evidence 
or information, which are words to the same effect.  For this 
reason, the Board determines that the notice provision of 
38 C.F.R. § 3.159(b)(1) has been satisfied. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain private medical 
records and the veteran has submitted additional evidence. As 
there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Previously Considered by the Board in the April 1996 
Decision 

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
and considered at the time of the April 1996 Board decision 
follows. 

For the first period of service, the service medical records 
show that, in February 1983, the veteran was seen for low 
back and left hip pain of one day's duration.  There was no 
history of low back pain or of trauma.  The assessment was 
contusion. On separation examination in July 1983, the spine 
was evaluated as normal.
 
On entrance examination for the second period of service in 
January 1984, the spine was evaluated as normal.  The veteran 
denied recurrent back pain.  In June 1984, he was seen for a 
complaint of low back pain for one day's duration after 
working on a truck.  The physical examination was normal.  
The impression was low back pain. The remainder of the 
service medical records are silent for any further back 
complaint.  On separation examination in March 1988, the 
spine was evaluated as normal.

After service and on the initial report of VA examination in 
June 1988, the diagnosis was a developmental defect of L-5, 
which was established by an X-ray finding. 
 
Other VA records and records of a service department, 
beginning in 1989, disclose the following:  The veteran 
complained of low back pain while jogging and the assessment 
was low back strain (May 1989); he was seen for a complaint 
of recurring lower back pain associated with his job as a 
fireman and the assessment was chronic lower back strain 
(July 1989); he was treated for low back strain after he 
slipped and fell, coming out of a shower (March 1990); he 
indicated that he noticed low back pain in service in 1988 
and that he had injured his back in service, carrying a 
rucksack, and the assessment was lower back pain (April 
1990); he was seen for low back pain several times (February 
to July 1990); an MRI revealed degenerative disc disease at 
L5-S1 and a herniated disc at L4-L5 (April 1993); he 
complained of intermittent back pain at work and the 
assessment was back strain, improved but not resolved 
(January 1994); and, he had no further back pain (February 
1994). 



In its April 1996 decision, the Board found that the isolated 
episodes of low back pain during service were acute and 
transitory and resolved without residual disability, that the 
developmental defect of L-5, shown on VA examination in 1988, 
was not a disease or injury within the meaning of applicable 
legislation providing 
compensation benefits, and that there was no etiologic link 
between any event in service and degenerative disc disease of 
the lumbar spine and a herniated disc first demonstrated more 
than one year following separation from service. 

Legal Criteria 

The law provides that if new and material evidence has been 
presented or secured with respect to a matter that has been 
disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, it is necessary to consider all the evidence since 
the last time the claim was denied on any basis.  The newly 
presented evidence need not be probative of all the elements 
required to award a claim for service connection; however, 
the additional evidence must tend to prove the merits of the 
claim as to the element that was the specified basis for the 
last final disallowance of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a).  

Recently 38 C.F.R. § 3.156(a) was amended.  However the 
amended version applies only to claims to reopen received on 
or after August 29, 2001.  As the veteran's petition to 
reopen his claim was filed prior to that date, the amended 
regulation does not apply.



Evidence Presented Since the April 1996 Board Decision

The evidence presented since the April 1996 Board decision 
consists of the following items: (1) a copy of the June 1984 
entry in the service medical records, 
(2) a copy of the April 1993 MRI; (3) a copy of an August 
1996 hospital report; (4) an April 2003 report of VA 
examination; and, (5) the veteran's testimony at the hearing 
in September 2003.

Analysis 

Items 1 and 2 are copies of records previously submitted and 
were part of the record considered by the Board in its April 
1996 decision.  Since new evidence means evidence not 
previously submitted, these items do not meet the regulatory 
standard of new evidence.  38 C.F.R. § 3.156.

Item 3 is a copy of a 1996 hospital report, showing treatment 
for an acute cervical strain following a vehicle accident.  
This item is not material because it does not bear directly 
on the matter under consideration, that is, a link between an 
injury, disease, or event of service origin and the post-
service documentation of degenerative disc disease at L5-S1 
and a herniated disc at L4-L5, which was the basis for the 
prior denial of the claim. 

Item 4, a diagnosis of low back pain on VA examination in 
April 2003, which was not attributed to an injury or disease 
of service origin, is not material because it is cumulative 
of evidence previously considered, namely, evidence of post-
service low back pain. 

Item 5, the veteran testified that he thought his back 
disability was related to the wear and tear on his back 
caused by wearing a pack, carrying a radio, and the rest of 
the training required to stay in shape for physical fitness 
tests during service.   

With respect to the veteran's testimony, regarding the cause 
of his back disability, where the question involves medical 
causation or a medical opinion, credible medical evidence is 
required.  As a layperson, the veteran is not qualified to 
relate his back disability to a service event because such an 
opinion requires medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions).  For this reason, the veteran's testimony is 
not material.  

As the claim was previously denied in 1996 because the 
evidence did not establish a link between an event of service 
origin, that is, an injury or disease, and post-service 
degenerative disc disease of the lumbar spine and a herniated 
disc, and as the additional evidence does not tend to prove 
the merits of the claim as to such a link, which was the 
specified basis for the last final disallowance of the claim, 
the Board concludes that new and material evidence has not 
been presented to reopen the previously disallowed claim and 
the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
petition to reopen the claim of service connection for a low 
back disability is denied.


REMAND

On the claim of service connection for an acquired 
psychiatric disorder, under 38 C.F.R. § 3.159(c)(2), when 
relevant records are in the custody of a Federal department 
or agency, VA is required to make as many requests as are 
necessary to obtain the records unless the records sought do 
not exist or further efforts to obtain them would be futile. 

From the beginning of the appeal, the veteran has maintained 
that he was treated at the Tripler Army Medical Center from 
December 1987 to January 1988 and that these records are 
relevant to his claim for service connection.  The record 
does contain several references to treatment of the veteran 
at the Tripler Alcohol Treatment Program during this period. 
In January 1999, a representative of the Tripler Army Medical 
Center (TAMC) reported that the veteran's records were at the 
Honolulu VA facility.  In response, the Honolulu VA facility 
reported that there were no TAMC records in the 
veteran's chart.  In July 1999, VA made a second request for 
records to Schofield Barracks.  In reply, it was indicated 
that a search for mental health records was negative.  

Because of the unusual circumstances in this case, the Board 
determines that a follow-up request should be made directly 
to TAMC in order to obtain the relevant records.  

Also, on the claim for increase for the skin disability, the 
Board determines that the examination in April 2003 was 
inadequate to rate the disability under the criteria for a 
compensable rating. 

For these reasons, the case is REMANDED for the following 
action:

1.  Under the VCAA, notify the 
veteran that to substantiate his 
claim of service connection he needs 
medical evidence that an acquired 
psychiatric disorder began in 
service or a diagnosis of PTSD and 
credible supporting evidence of an 
in-service stressor.  For the claim 
for increase, he needs evidence that 
he has deep acne.  Also, notify the 
veteran that:  

a.  If he has evidence to 
substantiate his claim, not 
already of record, that is not 
in the custody of a Federal 
agency, such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record, that is in 
the custody of VA or other 
Federal agency, including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claims. 

2.  Request the clinical records 
from December 1987 to January 1988 
from Tripler Army Medical Center, 
pertaining to the veteran's 
participation in the TAMC Alcohol 
Treatment Program. 

3.  Arrange for the veteran's file 
to be reviewed by the VA examiner 
who conducted the examination in 
January 2001, if possible.  The 
record shows that the veteran has 
many health problems, both service-
connected and nonservice-connected.  
Among the nonservice-connected 
disabilities is loss of the left 
eye, due to a traumatic injury.  The 
examiner is asked to clarify the 
comment he made in the April 2001 
addendum in which he refers to a 
diagnosis of depression secondary to 
the veteran's current medical 
condition.  The examiner is asked to 
comment on the following: 

a.  Whether the veteran's 
current medical condition 
includes all of his health 
problems, both service-
connected and nonservice-
connected disabilities; 

b.  Whether the service-
connected disabilities, alone, 
caused depression and, if so, 
the medical basis for such a 
conclusion; and,  

c.  If there is no etiological 
relationship between depression 
and the service-connected 
disabilities, alone, whether 
the underlying depression, as 
contrasted to symptoms, is 
worsened by the service-
connected disabilities.  And, 
if so, what degree of 
disability, which is over and 
above the degree of disability 
that existed prior to the 
aggravation, is present.  

d.  If the examiner who 
conducted the January 2001 
examination and provided the 
April 2001 addendum is no 
longer available to conduct a 
review and offer clarifying 
opinion, a new examination of 
the veteran should be arranged 
and the examiner should attempt 
to answer the questions posed 
above.  

4.  Schedule the veteran for a VA 
skin examination to determine the 
current level of impairment.  The 
examiner is asked to describe the 
present skin condition as either 
superficial acne or deep acne.  If 
deep acne is found, the examiner is 
asked to determine whether the 
affected area is less or more than 
40 percent of the face and neck.  
The veteran's file must be made 
available to the examiner. 

5.  After the requested development 
has been completed, adjudicate the 
claims, including the issue of a 
total disability rating.  If any 
benefit sought is denied, prepare a 
supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



